J-S18012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ROXANNE STONE AND JACQUELINE           :   IN THE SUPERIOR COURT OF
 HILL                                   :        PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
 LYSTN, LLC, FOOD FOR LIFE              :
 TRUCKING AND LOGISTICS                 :   No. 1402 MDA 2021
 COMPANY, INTEGRATIVE GREEN             :
 SOLUTIONS, INCORPORATED,               :
 BIODYNAMIC FARMS, LLC LYSTN,           :
 LLC, FOOD FOR LIFE TRUCKING AND        :
 LOGISTICS COMPANY, INTEGRATIVE         :
 GREEN SOLUTIONS,                       :
 INCORPORATED, BIODYNAMIC               :
 FARMS, LLC                             :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 ROXANNE STONE, JACQUELINE HILL,        :
 AND INITIAL, LLC, CONSTANZIA           :
 LEVITSKY AND COCOVINNA, LLC            :
                                        :
                                        :
 APPEAL OF: ROXANNE STONE AND           :
 JACQUELINE HILL

             Appeal from the Order Entered October 21, 2021
   In the Court of Common Pleas of Berks County Civil Division at No(s):
                               21-11790


 ROXANNE STONE AND JACQUELINE           :   IN THE SUPERIOR COURT OF
 HILL                                   :        PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
                                        :
J-S18012-22


 LYSTN, LLC, FOOD FOR LIFE                 :   No. 1403 MDA 2021
 TRUCKING AND LOGISTICS                    :
 COMPANY, INTEGRATIVE GREEN                :
 SOLUTIONS, INCORPORATED,                  :
 BIODYNAMIC FARMS, LLC LYSTN,              :
 LLC, FOOD FOR LIFE TRUCKING AND           :
 LOGISTICS COMPANY, INTEGRATIVE            :
 GREEN SOLUTIONS,                          :
 INCORPORATED, BIODYNAMIC                  :
 FARMS, LLC                                :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 ROXANNE STONE, JACQUELINE HILL,           :
 AND INITIAL, LLC, CONSTANZIA              :
 LEVITSKY AND COCOVINNA, LLC               :
                                           :

 APPEAL OF: INITIAL, LLC

             Appeal from the Order Entered October 21, 2021
   In the Court of Common Pleas of Berks County Civil Division at No(s):
                               21-11790


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                      FILED AUGUST 09, 2022

      Appellants, Roxanne Stone and Jacqueline Hill, appeal at docket number

1402 MDA 2021 from the trial court’s October 21, 2021 order granting

Appellees’, Lystn, LLC, Food for Life Trucking and Logistics Company,

Integrative Green Solutions, Incorporated, and Biodynamic Farms, LLC,

petition for special relief and preliminary injunctive relief, and denying Ms.

Stone and Ms. Hill’s petition for a preliminary injunction. Appellant, Initial,




                                     -2-
J-S18012-22



LLC, also appeals from this same order at docket number 1403 MDA 2021.1

Due to procedural missteps, we are constrained to remand this case to the

trial court with instructions.

       We need not delve into the facts underlying this matter at this time.

Instead, we focus our attention on its procedural history. On July 21, 2021,

Ms. Stone and Ms. Hill initiated an action against Appellees, which was

docketed in the trial court at Docket Number 21-11790 (“No. 11790”). On

August 19, 2021, Appellees initiated a separate action against Ms. Stone, Ms.

Hill, Initial, LLC, Constanzia Levitsky, and Cocovinna, LLC, which was docketed

in the trial court at Docket Number 21-12980 (“No. 12980”).2 On that same

day, Appellees filed a petition for special and injunctive relief at No. 12980. A

few days later, on August 25, 2021, Ms. Hill and Ms. Stone filed a petition for

a preliminary injunction at No. 11790.

       The trial court entered an order on August 30, 2021, consolidating the

cases. This order was entered on both dockets.3 In the order, the trial court

stated that the cases were “consolidated for purposes of any special or

preliminary injunction, all discovery and pre-trial matters, and trial.” See Trial

____________________________________________


1 Throughout this writing, we refer to Ms. Stone, Ms. Hill, and Initial, LLC,
collectively as ‘Appellants.’

2 We note that later, on September 24, 2021, Appellees filed an amended
complaint with a claim for injunctive relief, naming only Ms. Hill, Ms. Stone,
and Initial, LLC, as defendants.

3The records for both dockets were transmitted to this Court upon appeal.
See infra (discussing the filing of the notices of appeal).

                                           -3-
J-S18012-22



Court Order at No. 11790, 8/30/21, at 1; Trial Court Order at No. 12980,

8/30/21, at 1. Further, the docket at No. 12980 contains an entry, dated

August 30, 2021, stating: “MAKE ALL FURTHER ENTRIES TO #21-11790.”

See Docket Entry No. 20 at No. 12980 (capitalization in original). Accordingly,

no further docket entries appear on the docket for No. 12980.

       Following a hearing on the preliminary injunction requests, the trial

court issued an order on October 21, 2021, granting Appellees’ petition for

special relief and preliminary injunctive relief, and denying Ms. Hill and Ms.

Stone’s petition for a preliminary injunction. This order was only docketed at

No. 11790.

       On October 21, 2021, Ms. Stone and Ms. Hill filed a notice of appeal at

No. 11790.4, 5 In their notice of appeal, they listed both docket numbers. That

same day, Initial, LLC, also filed a notice of appeal at No. 11790.6 Like Ms.

Stone and Ms. Hill, Initial, LLC, listed both docket numbers in its notice.

       On November 22, 2021, this Court issued nearly identical rules to show

cause to Ms. Hill and Ms. Stone, and Initial, LLC. Therein, we explained:


____________________________________________


4 See Pa.R.A.P. 311(a)(4) (stating that an appeal may be taken as of right
from “[a]n order that grants or denies, modifies or refuses to modify,
continues or refuses to continue, or dissolves or refuses to dissolve an
injunction”).

5As mentioned supra, Ms. Stone and Ms. Hill’s appeal was docketed in this
Court at 1402 MDA 2021.

6As mentioned supra, Initial, LLC’s appeal was docketed in this Court at 1403
MDA 2021.

                                           -4-
J-S18012-22


       Appellant has filed one notice of appeal that includes multiple
       docket numbers.      Pennsylvania Rule of Appellate Procedure
       341(a) and its Note generally require the filing of separate notices
       of appeal. The Supreme Court of Pennsylvania has confirmed,
       prospective to its decision filed June 1, 2018, a notice of appeal
       that fails to comply with [Pa.R.A.P.] 341 and its Note shall result
       in quashal of the appeal. See Commonwealth v. Walker, 185
       A.3d 969, 977 (Pa. 2018).[7] The Pennsylvania Supreme Court
       has held, however, that filing one notice of appeal from a single
       order entered at the lead docket for “consolidated civil matters
       where all record information necessary to adjudication of the
       appeal exists, and which involves identical parties, claims and
       issues, does not run afoul of Walker, Rule 341, or its Official
       Note.” Always Busy Consulting, LLC v. Babford & Co., Inc.,
       247 A.3d 1033, 1043 (Pa. 2021).

       The instant notice of appeal was filed on October 21, 2021, well
       after the Walker decision, and after the Always Busy decision.
       Further, it does not appear that these cases involve identical
       parties, claims and issues. Accordingly, Appellant is directed to
       show cause, within fourteen (14) days of the date of this Order,
       in the form of a letter addressed to the Prothonotary of this Court
       with a copy to opposing counsel, as to why the above-captioned
       appeal should not be quashed. Failure to comply with this Order
       may result in quashal of the appeal without further notice.

Rule to Show Cause at 1403 MDA 2021, 11/22/21, at 1-2 (unnumbered;

emphasis in original); see also Rule to Show Cause at 1402 MDA 2021,

11/22/21 (similar).

       Ms. Hill and Ms. Stone, and Initial, LLC, filed timely, virtually identical

responses to the rules to show cause. Therein, they argued that their appeals

were proper under the rule articulated in Always Busy, as they filed “a single
____________________________________________


7 As we discuss further below, since we issued our rules to show cause, our
Supreme Court has overruled statements in the Walker opinion indicating
that the failure to file separate appeals from an order that resolves issues
arising on more than one docket requires the appellate court to quash the
appeal. See Commonwealth v. Young, 265 A.3d 462, 477 n.19 (Pa. 2021)
(citations omitted).

                                           -5-
J-S18012-22



notice of appeal from a single order entered at the lead docket number for

consolidated civil matters[,]” and “all record information … necessary for

adjudication of the appeal exists…[.]” See Ms. Stone and Ms. Hill’s Response

to Rule to Show Cause, 11/23/21, at ¶ 17; see also Initial, LLC’s Response

to Rule to Show Cause, 11/23/21, at ¶ 17. Further, they argued that Always

Busy
       is not to be construed under a hyperliteralism that all parties in
       the consolidated civil matters must be identical; otherwise, that
       creates a requirement impossible of execution where, under the
       [o]rder granting consolidation, Appellants were not permitted to
       file at … No. … 12980[,] and where Pa.R.A.P. 904(d) requires the
       [n]otice of [a]ppeal to include a copy of the docket “showing the
       entry of the order appealed from,” whereas in the instant case
       the order appealed from was not docketed at No. … 12980.

Ms. Stone and Ms. Hill’s Response to Rule to Show Cause, 11/23/21, at ¶ 18

(emphasis in original; internal citation omitted); see also Initial’s Response

to Rule to Show Cause, 11/23/21, at ¶ 18.

       On December 9, 2021, this Court entered orders discharging the rules

to show cause and permitting the appeals to proceed.        In our orders, we

advised Appellants that this ruling was “not binding upon this Court as a final

determination as to the propriety of the appeal. The parties are advised that

the issue may be revisited by the panel to be assigned to the case….” Order

at 1402 MDA 2021, 12/9/21, at 1 (single, unnumbered page); see also Order

at 1403 MDA 2021, 12/9/21, at 1 (single, unnumbered page). Subsequently,

on December 10, 2021, we entered an order consolidating the appeals at 1402

MDA 2021 and 1403 MDA 2021.



                                     -6-
J-S18012-22



       Before we may address Appellants’ issues, we must evaluate the

propriety of their appeals. Respectively, Ms. Stone and Ms. Hill, and Initial,

LLC, have filed one notice of appeal from an order that resolves issues arising

on more than one lower court docket. As mentioned supra, our Supreme

Court declared in Walker that “in future cases Rule 341(a) will, in accordance

with its Official Note, require that when a single order resolves issues arising

on more than one lower court docket, separate notices of appeal must be filed.

The failure to do so will result in quashal of the appeal.” Walker, 185 A.3d

at 977 (footnote omitted).8         Since Walker, however, our High Court has

carved out an exception to Walker’s general rule, holding that “filing a single

notice of appeal from a single order entered at the lead docket number for

consolidated civil matters where all record information necessary to


____________________________________________


8 While Rule 341 pertains to final orders, our Supreme Court in Walker
deemed unpersuasive the Commonwealth’s argument that neither Rule
341(a) nor its Official Note applied where it had filed its appeal pursuant to
Pa.R.A.P. 311(d) (permitting the filing of interlocutory appeals as of right from
an order in a criminal case that the Commonwealth certifies will terminate the
case or substantially handicap its prosecution). See Walker, 185 A.3d at 975
n.3. The Court explained that the Commonwealth “has not presented any
compelling argument as to why the rules relating to the filing of multiple
appeals should differ under Rules 311(d) and 341(a).” Id. Furthermore, the
Court directed “our Appellate Procedural Rules Committee to amend the
language of the Official Note to Rule 341 in light of this Opinion, and to
consider further, as an alternative, an amendment to Rule 341 to state
explicitly the requirement that separate notices of appeal must be filed when
a single order resolves issues arising on more than one lower court docket.
The rules relating to interlocutory appeals (Pa.R.A.P. 311–313) shall
be conformed, as necessary, to Rule 341 in this regard.” Id. at 977-78
(emphasis added). Thus, in the case sub judice, Walker’s holding would
apply to the parties’ appeals taken pursuant to Rule 311(a)(4).

                                           -7-
J-S18012-22



adjudication of the appeal exists, and which involves identical parties, claims

and issues, does not run afoul of Walker, Rule 341, or its Official Note.”

Always Busy, 247 A.3d at 1043 (footnote omitted).

       Despite Appellants’ argument that their appeals are proper under the

exception articulated in Always Busy, we disagree. The actions here do not

involve identical parties. At No. 11790, Ms. Stone and Ms. Hill sued Appellees.

At No. 12980, Appellees sued Ms. Stone, Ms. Hill, and Initial, LLC.       See

footnote 2, supra. Thus, without identical parties, Always Busy’s exception

to the Walker rule does not apply.               Accord Constantakis v. Bryan

Advisory Services, ___ A.3d ___, 2022 PA Super 81, *5 (filed May 5, 2022)

(stating that the appellants “have failed to convince us the exception to

Walker established in Always Busy … extends to this matter where there is

no complete identity of parties and, thus, no consolidation of the underlying

cases”) (citations omitted).9

       Nevertheless, we need not quash Appellants’ appeals. As touched on

above, in Young, our Supreme Court overruled statements in Walker

conveying that the failure to file separate appeals from an order that resolves

issues arising on more than one docket requires the appellate court to quash
____________________________________________


9 We also observe that, without identical parties, a complete consolidation of
the actions could not take place. See Malanchuk v. Tsimura, 137 A.3d
1283, 1288 (Pa. 2016) (“[C]omplete consolidation (or merger or fusion of
actions) does not occur absent a complete identity of parties and claims;
separate actions lacking such overlap retain their separate identities and
require distinct judgments; these principles pertain equally to appealability
determinations; and they continue to operate even in the face of an order
purporting to consolidate the actions ‘for all purposes.’”) (footnote omitted).

                                           -8-
J-S18012-22



the appeal. See Young, 265 A.3d at 477 n.19 (citations omitted); see also

footnote 7, supra. In determining that quashal is not always necessary, the

Court relied on Pennsylvania Rule of Appellate Procedure 902, which provides:
      An appeal permitted by law as of right from a lower court to an
      appellate court shall be taken by filing a notice of appeal with the
      clerk of the lower court within the time allowed by Rule 903 (time
      for appeal). Failure of an appellant to take any step other
      than the timely filing of a notice of appeal does not affect
      the validity of the appeal, but it is subject to such action as
      the appellate court deems appropriate, which may include,
      but is not limited to, remand of the matter to the lower
      court so that the omitted procedural step may be taken.

Pa.R.A.P. 902 (emphasis added).

      The Court went on to opine that,
      the relationship between Rules 341(a) and 902 is clear. Rule 341
      requires that when a single order resolves issues arising on more
      than one docket, separate notices of appeal must be filed from
      that order at each docket; but, where a timely appeal is
      erroneously filed at only one docket, Rule 902 permits the
      appellate court, in its discretion, to allow correction of the error,
      where appropriate.

Young, 265 A.3d at 477 (footnote omitted).             Thus, while the Court

“reaffirm[ed] Walker’s pronouncement that ‘the proper practice under Rule

341(a) is to file separate appeals from an order that resolves issues arising on

more than one docket[,]’” it “expressly overrule[d] those statements in the

opinion indicating ‘[t]he failure to do so requires the appellate court to quash

the appeal.’” Id. at 477 n.19 (citations omitted; emphasis in original).

      Thus, pursuant to Young, we exercise our discretion to permit the

procedural errors below to be corrected. To begin, we instruct the trial court

to enter its October 21, 2021 order on the docket at No. 12980 within ten (10)


                                      -9-
J-S18012-22



days of the filing date of this memorandum. 10 Ms. Stone and Ms. Hill, and

Initial, LLC, are then directed to respectively file a notice of appeal with the

trial court within ten (10) days of the entry of the October 21, 2021 order on

the docket at No. 12980. The notice of appeal shall list only the trial court

docket number 21-12980 in the caption and be filed at that docket.

       Upon receipt of the notices of appeal, the trial court shall docket each

of them and forward them — along with the trial court’s newly-entered

October 21, 2021 order — to this Court’s Prothonotary within fourteen (14)

days of receipt. See Pa.R.A.P. 905(b) (“The clerk shall immediately transmit

to the prothonotary of the appellate court named in the notice of appeal a

copy of the notice of appeal….”). These items should be transmitted to this

Court as a supplemental record, which we will then include in the certified

record that is currently in our possession. Upon receipt from the trial court,

the Prothonotary of this Court shall docket the appeals, assign them appeal

docket numbers, and consolidate them with the appeals at 1402 MDA 2021

and 1403 MDA 2021.

____________________________________________


10 See Malanchuk, 137 A.3d at 1288 (“[C]omplete consolidation (or merger
or fusion of actions) does not occur absent a complete identity of parties and
claims; separate actions lacking such overlap retain their separate identities
and require distinct judgments; these principles pertain equally to
appealability determinations; and they continue to operate even in the face of
an order purporting to consolidate the actions ‘for all purposes.’”);
Constantakis, supra at *3 n.4 (“[W]e conclude the trial court properly
exercised its discretion in consolidating these two matters for administrative
convenience, but because the parties are not identical, the consolidation order
does not supplant the requirement for the entry of separate judgments in each
case.”).

                                          - 10 -
J-S18012-22



      The Prothonotary of this Court is directed to forward a copy of this

memorandum to the Honorable J. Benjamin Nevius and the trial court Clerk

of Courts. We also note that Appellants’ noncompliance with the above-stated

instructions may result in quashal.

      Case remanded with instructions. Jurisdiction retained.




                                      - 11 -